Dear Mayor Brown:
This office is in receipt of your request for an opinion of the Attorney General in regard to compensation due an alderman relative to attendance at regularly scheduled meetings of the mayor and council.  You indicate the Town's Code of Ordinances provides as follows:
Section 2-17(b)
Compensation for the aldermen for their attendance at two (2) regularly
scheduled monthly meetings the mayor and board  of aldermen shall be
$200.00 per month.
You ask whether it is legal for the town to pay an alderman $200.00 in compensation when he fails to attend one of the regularly scheduled monthly meetings?
This office was asked in Atty. Gen. Op. 77-1300 whether the Town could pay its aldermen on a monthly basis instead of its present compensation on a per meeting basis.  It was concluded that the Town must continue to pay them on a per meeting basis as provided in its ordinance.
Subsequently, this office stated in Atty. Gen. Op. 84-616, "The aldermen are to be compensated for their attendance at board meetings."
Therefore, it appears that the Code of Ordinances establishes compensation of two hundred dollars for attendance "at two regularly scheduled monthly meetings", and it would follow that in order to receive that payment there would have to be attendance at both meetings.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
                                        Very truly yours, CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                        By:________________________ BARBARA B. RUTLEDGE Assistant Attorney General